— Proceeding pursuant to CPLR article 78 to review a determination of the respondent commissioner of hospitals, dated February 8, 1980, which, after a hearing, dismissed petitioner from employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The factual determination of the respondents was supported by substantial evidence, and was not challenged by the petitioner. We are not persuaded by petitioner’s argument that the penalty of dismissal was so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P.J., Hopkins, Weinstein and Thompson, JJ., concur.